Citation Nr: 1335786	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  10-30 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an effective date earlier than February 24, 2009, for the grant of service connection for temporal lobe epilepsy.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and N.T.P.


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran had active military service from November 1964 to March 1968.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, granted service connection for temporal lobe epilepsy and assigned an effective date of February 24, 2009.  

In a January 2010 statement, the Veteran disagreed with the assignment of the effective date of February 24, 2009, for the grant of service connection for temporal lobe epilepsy.  In a March 2010 rating decision, the RO denied the Veteran's claim for an earlier effective date for the grant of service connection.  The Veteran submitted a Notice of Disagreement as to that determination in April 2010; a Statement of the Case was issued in July 2010; and in July 2010, the Veteran submitted a VA Form 9 (substantive appeal).  

In July 2009, the Veteran was determined by the RO to be mentally incompetent to handle disbursement of funds.  The Veteran's brother, N.T.P., has been recognized by VA as his legal custodian to receive VA funds.  See 38 C.F.R. § 3.353 (2013). 

The Veteran testified before the undersigned Veteran's Law Judge at an August 2012 Travel Board hearing; a transcript of that proceeding has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran essentially contends that submitted an original claim for service connection for epilepsy/seizures in July 1973, and that such claim remained pending until the grant of service connection in September 2009.  He thus believes an earlier effective date of July 1973 for the grant of service connection for temporal lobe epilepsy is warranted.  As indicated below, the Veteran has also raised the issue of clear and unmistakable error (CUE) in association with his claim for an earlier effective date.  

At the outset, the Board notes that the Veteran is in receipt of a Combat Infantryman Badge, as well as a Purple Heart medal.  His claim for service connection for epilepsy was ultimately granted in September 2009 based on the Veteran's reports of receiving a head injury while in combat in Vietnam, and several medical nexus opinions linking the head injury to seizures. See Private Medical Opinion, July 2009 and August 2009 VA Opinion.  

By way of history, in July 1973, the Veteran submitted a VA Form 21-526 (Veteran's Application for Compensation or Pension).  He did not specify whether he was applying for compensation or pension benefits (or both), but only identified "epileptic" under the section titled "nature of sickness, disease, or injuries for which this clam is made."  The RO interpreted this claim as one for pension benefits and, in an October 1974 rating action, denied non-service connected pension benefits for temporal lobe epilepsy.  The Veteran disagreed with that determination, and in November 1973, he was granted pension based on a 60 percent non-service-connected disability rating for temporal lobe epilepsy.  

Next, in March 1979, the Veteran submitted a VA Form 21-526, claiming that he sustained a head injury in 1967.  That claim was denied in an unappealed rating decision in April 1979. 

In April 1982, the Veteran submitted a claim for service connection for posttraumatic stress disorder (PTSD).  That claim was denied in an unappealed June 1982 rating decision.  In May 1985, the Veteran submitted a VA Form 526, claiming "stress disorder," which the RO interpreted as a claim to reopen the previously denied PTSD claim.  That claim was denied in a January 1986 rating decision for lack of new and material evidence.  In June 1986, the Veteran submitted a claim for "PTSD, secondary to s/c epilepsy."  In a July 1986 letter to the Veteran, the RO stated that the Veteran was considered to have a non-service connected disability for epilepsy and that he had to submit evidence showing that such disorder was incurred in-service before they could reconsider his claim.  In December 1988 correspondence, the Veteran stated that he wished to again claim service connection for PTSD as secondary to "service-connected epilepsy."  In a July 1989 rating decision, the RO noted that the Veteran's current service connection claim was one for PTSD as secondary to service-connected epilepsy.  The RO also noted that service connection for PTSD had been previously denied and that the Veteran had submitted no evidence on which to reopen that portion of the claim.  The RO, which took jurisdiction of the epilepsy claim, denied that portion of the service connection claim as well. See July 1989 Rating Decision. 

In June 1991 correspondence, the Veteran stated that he had been diagnosed as having acute seizure disorder and requested a re-evaluation of his claim.  He noted that he was treated for an episode of fainting during service and believed that this was "evidence of service connection."  The RO again denied the claim for seizure disorder in a July 1991 rating decision for lack of new and material evidence.  The Veteran submitted a Notice of Disagreement as to that determination and, in September 1991, the RO continued to deny the claim for a seizure disorder.  A Statement of the Case was issued in October 1991, but the Veteran never appealed.  

Most recently, in February 2009, the Veteran submitted a claim for service connection for traumatic brain injury with seizures.  A September 2009 rating decision granted service connection for temporal lobe epilepsy, effective February 24, 2009.  This was based on a July 2009 private nexus opinion, which stated that it was as likely as not that the Veteran's closed head injury and subsequent post-concussive state lead to his seizures (noting that he did not have seizures prior to service), and an August 2009 VA examination opinion which found that his temporal lobe epilepsy was at least as likely as not related caused by his reported head injury in combat.  Service connection for traumatic brain injury was also separately granted in a November 2009 rating decision.  As noted in the introduction portion of this decision, in January 2010 correspondence, the Veteran disagreed with the effective date assigned, stating that service connection for temporal lobe epilepsy should have been awarded pursuant to his original claim in July 1973.  The claim for an effective date earlier that February 24, 2009, was denied in a March 2010 rating decision and the current appeal ensued. 

Review of the record also reveals that the Veteran (through his accredited representative) has alleged clear and unmistakable error (CUE) at various points during this appeal.  Essentially he appears to have alleged CUE in all the VA adjudications prior to (and including) the September 2009 rating decision, which granted service connection for temporal lobe epilepsy and assigned a February 24, 2009 effective date.  Specifically, in January 2010 correspondence, the representative delineated the procedural history outlined above, and stated that "if the development of the claim was done correctly in 1973, the benefit would have been granted."  The representative noted that the RO had failed to obtain the Veteran's personnel records and/or obtain a VA examination in association with the previous denials of service connection. See, e.g., April 1979 Rating Decision.  More recently, in an August 2008 memo, the Veteran's representative expressly raised the issue of CUE ("we contend that a clear and unmistakable error was made in the Veteran's case of an earlier effective date for temporal lobe epilepsy....we ask that the effective date be established as July 24, 1973.").

The Board notes that it would be premature and prejudicial to consider the earlier effective date claim on appeal prior to adjudication of these apparent CUE claims. 

The United States Court of Appeal for Veterans Claims (Court) has held that all issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review. Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Court has also held that once a CUE decision becomes final, either because a Board or RO decision was not timely appealed or because the Court rendered a decision on the issue in that case, that particular claim of CUE is res judicata and may not be raised again. Russell v. Principi, 3 Vet. App. 310, 315 (1992).  Therefore, the Board finds the issue of CUE is inextricably intertwined with the issue of earlier effective date currently on appeal and the case must be remanded to the AOJ for additional development, to include clarification from the veteran which determinations he specifically is alleging CUE. 

Generally, if further evidence or clarification of the evidence or correction of a procedural defect is essential for a proper appellate decision, the Board shall remand the case to the AOJ, specifying the action to be undertaken. 38 C.F.R. § 19.9 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran, his custodian, and his representative requesting that he specify which VA adjudications prior to (and including) the September 2009 rating decision granting service connection and assigning a February 24, 2009 effective date for temporal lobe epilepsy, that he is specifically alleging CUE with.  He should be notified that a failure to send a response will be construed as an intention to withdraw all CUE claims in this matter. 

2.  After completion of the above, adjudicate the Veteran's claim(s) of CUE in the rating decisions, in accordance with the allegations made by the Veteran in his response or lack thereof, to the above letter to be sent to him. 

3.  If any CUE claim is denied, provide the Veteran, his custodian, and his represenative with notice of his appellate rights.  Upon receipt of a timely notice of disagreement, if any, furnish the Veteran, his custodian, and his representative a statement of the case with citation to and discussion of all applicable law and regulations clearly setting forth the reasons for the decision.  Thereafter, if the Veteran files a timely substantive appeal concerning the CUE issue, certify the issue for appellate review.  If the Veteran does not complete a timely appeal regarding the CUE issue, return the case to the Board for further appellate consideration of his earlier effective date claim, if otherwise in order. 

4.  If the CUE claim is granted, readjudicate the earlier effective date claim.  If the determination remains adverse, the Veteran, his custodian, and his representative should be furnished a supplemental statement of the case which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded. 

Thereafter, the case should be returned to the Board for final appellate review, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until notified by the AOJ. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


